                                                         IT IS ORDERED

                                                        Date Entered on Docket: December 17, 2020




                                                        ________________________________
                                                        The Honorable David T. Thuma
                                                        United States Bankruptcy Judge
______________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEW MEXICO



  In Re:                                                  Case No. 18-11503-t13
                                                          Chapter 13
  LEANDRO ARMENDARIZ, JR., AKA
  LEANDRO ARMENDARIZ and
  ELIZABETH ESCOBEDO, AKA, ELIZABETH
  ESCOBEDO-CASTRO


  Debtors.


    STIPULATED ORDER RESOLVING MOTION FOR RELIEF FROM AUTOMATIC
    STAY AND TO ABANDON PROPERTY AS TO 167 MERLIN CT, SANTA TERESA,
                              NM 88008


           THIS MATTER came before the Court on the Motion for Relief from Stay (“Motion”)

  filed by Idaho Housing and Finance Association, its successors and/or assigns ("Creditor") on


                                                 1




  Case 18-11503-t13       Doc 78     Filed 12/17/20    Entered 12/17/20 10:39:32 Page 1 of 5
January 3, 2020 (Docket No.: 60) on the Debtors’ real property described as 167 Merlin Ct.,

Santa Teresa, NM 88008 (the “Property”). Creditor, by its undersigned counsel, Leandro

Armendariz Jr. and Elizabeth Escobedo ("Debtors"), by and through their attorney, R. Trey

Arvizu, III (the “Parties”) have reached an agreement to resolve Creditor’s Motion. Based upon

the agreement and good cause appearing.

       IT IS HEREBY AGREED AND ORDERED THAT

       1.      Automatic Stay. The automatic stay provided by 11 U.S.C. §362 shall remain in

effect, except as provided in the paragraphs below.

       2.      Regular Monthly Payments. The Debtors must deliver regular monthly

payments in the amount of $979.00 commencing January 1, 2021, and any subsequent Notices of

Mortgage Payment Change, if applicable. The Parties acknowledged and agreed that the monthly

payment amount may change in the future.

       3.      Additional Payments. In addition to the payments required by paragraph 2,

above, the Debtors shall cure their post-petition arrearage by paying a lump sum payment of

$4,834.00 within 90 days from the date of this order, calculated as follows:



                                 Months                  Payment Amount

                              09/01/2020                      $979.00
                              10/01/2020                      $979.00
                              11/01/2020                      $979.00
                              12/01/2020                      $979.00
                          MFR Attorney Fee                    $850.00
                           MFR Filing Cost                    $181.00
                        Less Suspense Payment                -$113.00
                      TOTAL post-petition arrears:           $4,834.00

                                                2




Case 18-11503-t13       Doc 78     Filed 12/17/20     Entered 12/17/20 10:39:32 Page 2 of 5
               All such payments shall be mailed directly to the Creditor at the following address
                           Idaho Housing and Finance Association at:

                     Full account numbers must be included on the payment(s)
                               Idaho Housing and Finance Association
                                          P.O. Box 7899
                                         Boise, ID 83909

       4.      Effect of Nonsufficient Funds. Any check tendered to the Creditor by the Debtors

that is returned due to nonsufficient funds, in the account upon which it is drawn, shall not

constitute a payment required by the terms of this Order.

       5.      Default. In the event the Creditor does not receive the payments required by this

Order on the dates set forth in paragraph 2 with any grace period allowed, or paragraph 3 on the

date set forth by 5:00 p.m., Creditor shall send written notice of the default ("Default Notice") to

the Debtors and Debtors’ counsel and allow the debtors ten (10) days from the date the written

notice is mailed to cure the delinquent payment or payments. Cure payments must be in the form

of certified funds only. In the event the debtors fail to cure the delinquent payment or payments

within the ten (10) day period, or in the event the debtors become delinquent after two (2) notices

of default, Creditor shall file a declaration of default and ex parte order for relief from the

automatic stay. Creditor shall be entitled to recover and add to the loan, attorney fees incurred in

the preparation of a notice of default, declaration of default and/or order terminating the

automatic stay pursuant to the terms of this order, which the Court may grant without further

notice or hearing.

       6.      It is further ordered that, upon termination of the automatic stay pursuant hereto

                                                   3




Case 18-11503-t13          Doc 78    Filed 12/17/20      Entered 12/17/20 10:39:32 Page 3 of 5
as to the property identified as 167 Merlin Ct., Santa Teresa, NM 88008, the Chapter 13 Trustee

shall make no further distribution to Creditor on its secured claim, and Creditor shall file, within

180 days for it to be allowed, an amended proof of claim showing the amount, if any, that should

be paid through Debtors’ plan as an unsecured claim, for any deficiency balance, and shall serve

a copy thereof on the Chapter 13 Trustee; and,

        7.      Creditor and/or its successors and assigns may, at its option, offer, provide and

enter into a potential forbearance agreement, loan modification, refinance agreement or other

loan workout/loss mitigation agreement. Any such agreement shall be nonrecourse unless

included in a reaffirmation agreement. Creditor may contact the Debtors via telephone or written

correspondence to offer such an agreement.

        8.      This Order shall be voided with any conversion or dismissed of this bankruptcy

case to any other chapter of Title 11 of the United States Code. This agreement, the terms of this

Order and any outstanding escrow deficiency shall survive discharge of Debtors’ Chapter 13

case.

                                    ### END OF ORDER ###



Submitted by:

WEINSTEIN & RILEY, P.S.

/s/ Elizabeth V. Friedenstein
Elizabeth V. Friedenstein
2501 San Pedro Drive NE Bldg A, Suite 102
Albuquerque, NM 87110
Direct: (505) 348-3075
Fax: 505-214-5116
ElizabethF@w-legal.com
Attorney for Creditor

                                                  4




Case 18-11503-t13        Doc 78     Filed 12/17/20      Entered 12/17/20 10:39:32 Page 4 of 5
IT IS SO AGREED AND APPROVED BY:


/s/ R. Trey Arvizu, III__________                  /s/ Tiffany M. Cornejo__________
R Trey Arvizu, III                                 Tiffany M. Cornejo
PO Box 1479                                        625 Silver Avenue SW
Las Cruces, NM 88004-1479                          Suite 350
575-527-8600                                       Albuquerque, NM 87102-3111
Fax: 575-527-1199                                  Trustee
Email: trey@arvizulaw.com
Attorney for Debtors



Copies to:

Debtors:
Leandro Armendariz, Jr.
Elizabeth Escobedo
167 Merlin Court
Santa Teresa, NM 88008

United States Trustee
PO Box 608
Albuquerque, NM 87103-0608




                                               5




Case 18-11503-t13      Doc 78       Filed 12/17/20    Entered 12/17/20 10:39:32 Page 5 of 5
